In an action to recover a balance alleged to be due for work, labor and services rendered and for materials furnished, the defendant Lasker-Goldman Corporation interposed a counterclaim against the plaintiff and against defendant Standard Accident Insurance Company, which had bonded plaintiff’s performance of the contract. Standard pleaded, as a claim against the plaintiff and as a third-party complaint against the third-party defendants, Bennett and Somma, that they had agreed, in writing to indemnify Standard against liability on the bond, and to save it harmless from any expense for counsel fees. The plaintiff and the third-party defendants appeal from an order of the Supreme Court, Kings County, entered April 22, 1959, denying their motion to dismiss the pleading of defendant Standard. Appeal dismissed, without costs. The appellants have failed to submit a proper record as required by the statute and rules (Civ. Prae. Act, § 616; Rules Civ. Prae., rule 234; cf. Whipple v. Ripson, 29 App. Div. 70; Matter of Goiodey, 101 App. Div. 275). Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.